Case 1:20-cv-22003-MGC Document 26 Entered on FLSD Docket 04/15/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-22003-Civ-COOKE
                                    (03-20759-Cr-COOKE)

  WILFREDO RODRIGUEZ,

         Movant,

  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  ___________________________________/

  ORDER APPROVING AND ADOPTING REPORT AND RECOMMENDATION OF
                                    MAGISTRATE JUDGE
         THIS MATTER was referred to the Honorable Jonathan Goodman, United States
  Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(A)–(B), for a ruling on all pre-trial, non-
  dispositive matters and for a Report and Recommendation on any dispositive matters. ECF
  No. 4. On October 28, 2020, Judge Goodman issued a Report and Recommendation
  (“Report”) (ECF No. 12) recommending denial of Movant’s Motion to Vacate under 28
  U.S.C. § 2255 (“Motion”) (ECF No. 3). The Motion argued that Movant’s “18 U.S.C. §
  924(o) conviction on Count 3 and his § 924(c) conviction on Count 5 [were] invalid and
  unconstitutional in light of United States v. Davis, 139 S. Ct. 2319 (2019).” ECF No. 3 at 5.
  Davis held that the “residual clause” in “§ 924(c)(3)(B) [was] unconstitutionally vague.” 139
  S. Ct. at 2336.
         As relevant here, the Report recommended that Movant’s Davis claim be denied on
  the merits because the Court could not find that “the alleged [Davis] error ‘had substantial and
  injurious effect or influence in determining the jury’s verdict.’” See ECF No. 12 at 26 (quoting
  Hedgpeth v. Pulido, 555 U.S. 57, 58 (2008)). Key to this determination was that “the record
  indicate[d] that the jury based [the § ] 924(o) and (c) convictions partly on [Movant’s]
  conviction for conspiracy to possess cocaine with intent to distribute . . . and attempted




                                                 1
Case 1:20-cv-22003-MGC Document 26 Entered on FLSD Docket 04/15/2021 Page 2 of 5




  possession of cocaine with intent to distribute.” Id. at 25.1 The record so indicated because
  “[a]ny reasoned assessment of the trial evidence demonstrate[d] that the offenses were all
  substantially interrelated.” Id. at 22; see also id. at 21 (“These crimes are all intertwined and
  were committed as part of one scheme.”).
         The Report also recommended that the Motion be denied as procedurally defaulted
  because, as relevant here, Movant failed to raise a vagueness claim on direct appeal. See id. at
  26–27. Further, the Report found that Movant could not show “cause for his failure to raise
  the claim earlier and actual prejudice resulting from the alleged error.” Id. at 27 (citation and
  quotation marks omitted). Additionally, the Report found that Movant could not show that
  the jury based his § 924(c) and (o) convictions solely on his conviction for Hobbs Act
  conspiracy (and not the drug trafficking convictions); thus, he could not show actual
  innocence. See id. at 28–29.2
         Movant filed Objections (ECF No. 13) to the Report. The Objections largely repeat
  arguments from the Motion and Movant’s Reply (ECF No. 10) to the Government’s Answer
  (ECF No. 8). As discussed below, the Court adopts the Report with the following
  supplemental discussion.
         The Report correctly found that Movant procedurally defaulted the Davis claim by
  failing to raise it on direct appeal. A “defendant generally must advance an available challenge
  to a criminal conviction on direct appeal or else the defendant is barred from raising that claim
  in a habeas proceeding.” Granda v. United States, 990 F.3d 1272, 1286 (11th Cir. 2021) (citation
  and quotation marks omitted). Movant concedes that he did not raise a vagueness challenge
  to his § 924(c) and (o) convictions on direct appeal. See ECF No. 10 at 18–23.
         “[Movant], therefore, procedurally defaulted this claim and cannot succeed on
  collateral review unless he can either (1) show cause to excuse the default and actual prejudice


  1
   These offenses are “drug trafficking crimes” under § 924(c)(1)(A). Davis “invalidated only §
  924(c)(3)(B)’s residual clause relating to crimes of violence.” In re Navarro, 931 F.3d 1298,
  1302 (11th Cir. 2019).
  2
    Hobbs Act conspiracy is no longer a “crime of violence” under § 924(c)(3)(B)’s elements
  clause. Brown v. United States, 942 F.3d 1069, 1075 (11th Cir. 2019) (per curiam). And Davis
  invalidated § 924(c)(3)(B)’s residual clause. Therefore, Movant’s Hobbs Act conspiracy
  conviction alone could not support his § 924(c) and (o) convictions.

                                                 2
Case 1:20-cv-22003-MGC Document 26 Entered on FLSD Docket 04/15/2021 Page 3 of 5




  from the claimed error, or (2) show that he is actually innocent of the § 924(o) [and (c)]
  conviction[s].” Granda, 990 F.3d at 1286 (citation omitted).
         Here, Movant cannot show actual prejudice from the alleged Davis error.3 “Actual
  prejudice means more than just the possibility of prejudice; it requires that the error worked
  to [Movant’s] actual and substantial disadvantage, infecting his entire trial with error of
  constitutional dimensions.” Id. at 1288 (citation omitted). To meet this standard, Movant
  must show “a substantial likelihood that the jury relied only on the [Hobbs Act conspiracy]
  conviction, because reliance on any of [the drug trafficking crimes] would have provided a
  wholly independent, sufficient, and legally valid basis to convict [Movant of the § 924(c) and
  (o) offenses].” See id.
         Movant cannot make this showing. As the Report found, “[t]he trial record makes it
  abundantly clear that [Movant’s Hobbs Act conspiracy and drug trafficking convictions]
  rested on the same operative facts and the same set of events.” See id. at 1289. Furthermore,
  the jury convicted Movant of the drug trafficking offenses. Thus, Movant cannot show that
  the jury could have found that he conspired to possess, and actually possessed, the firearms
  in furtherance of the plan to rob (and later sell) the cocaine but not in furtherance of the
  conspiracy and attempt to possess with intent to distribute the same cocaine. See ECF No. 12
  at 28; see also Granda, 990 F.3d at 1289–91. In short, Movant has not shown actual prejudice
  sufficient to excuse his default of his Davis claim.
         Nor can Movant show actual innocence. “The actual innocence exception to the
  procedural default bar is exceedingly narrow in scope as it concerns [Movant’s] actual
  innocence rather than his legal innocence.” Granda, 990 F.3d at 1292 (citation and quotation
  marks omitted). “To establish actual innocence, [Movant] must demonstrate that, in light of
  all the evidence, it is more likely than not that no reasonable juror would have convicted
  him.” Id. (citation omitted). Thus, to demonstrate actual innocence of the § 924(c) and (o)
  convictions, he “would have to show that no reasonable juror would have concluded he
  conspired to possess a firearm [and actually possessed a firearm] in furtherance of any of the
  valid predicate [i.e., drug trafficking] offenses.” See id. This he cannot do because “the valid
  drug-trafficking . . . predicates are inextricably intertwined with the invalid conspiracy-to-rob

  3
   Because Movant must show cause and prejudice to overcome the procedural default, the
  Court need not consider whether he has shown cause.
                                                  3
Case 1:20-cv-22003-MGC Document 26 Entered on FLSD Docket 04/15/2021 Page 4 of 5




  predicate,” which “makes it impossible for [him] to show that his § 924(o) [and (c)]
  conviction[s were] in fact based on the conspiracy-to-rob predicate.” See id.
         In sum, Movant cannot show prejudice or actual innocence. Consequently, “he cannot
  overcome procedural default.” See id.
         Furthermore, even if Movant’s Davis claims were not procedurally defaulted, he would
  not be entitled to § 2255 relief. “On collateral review, the harmless error standard mandates
  that relief is proper only if the court has grave doubt about whether a trial error of federal law
  had substantial and injurious effect or influence in determining the jury’s verdict.” Id. (cleaned
  up). Under this standard, “the court may order relief only if the error ‘resulted in actual
  prejudice.’” Id. (quoting Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)). This requirement is
  not a burden of proof. Id. at 1292–93 (citations omitted). “Instead, the reviewing court should
  ask directly whether the error substantially influenced the jury’s decision.” Id. at 1293 (citation
  and quotation marks omitted). “[I]f the court cannot say, with fair assurance, after pondering
  all that happened without stripping the erroneous action from the whole, that the judgment
  was not substantially swayed by the error, the court must conclude that the error was not
  harmless.” Id. (citation and quotation marks omitted).
         Here, the “record does not provoke grave doubt about whether [Movant’s] § 924(o)
  [and (c)] conviction[s] rested on an invalid ground.” See id. As the Court explained above, his
  “conspiracy to commit Hobbs Act robbery was inextricably intertwined with the [drug
  trafficking] offenses.” See id. “There is little doubt that if the jury found that [Movant]
  conspired to possess a firearm in furtherance of his conspiracy to commit Hobbs Act robbery,
  it also found that he conspired to possess a firearm in furtherance of the other . . . drug-
  trafficking predicates of which the jury convicted him.” See id. Thus, even though the Court
  instructed the jury that it could base the § 924(c) and (o) counts on only the Hobbs Act
  conspiracy count, see Cr-ECF No. 100 at 15, 17–18, Movant is not entitled to § 2255 relief.
  See Granda, 990 F.3d at 1293.
         In sum, after careful, de novo consideration of the Motion, Report, Objections, record,
  and applicable authorities, and being otherwise fully advised in the premises, the Court agrees
  with the Report and finds that the Motion should be denied. 4

  4
   The Report recommended that the Court issue a certificate of appealability (“COA”). ECF
  No. 12 at 29–30. However, after Granda, Movant is not entitled to a COA. Hamilton v. Sec’y,

                                                  4
Case 1:20-cv-22003-MGC Document 26 Entered on FLSD Docket 04/15/2021 Page 5 of 5




          Accordingly, it is ORDERED and ADJUDGED that the Report (ECF No. 12) is
  APPROVED and ADOPTED. As a result, the Motion (ECF No. 3) is DENIED.
  Furthermore, a certificate of appealability is DENIED. The Clerk is directed to CLOSE the
  case.
          DONE and ORDERED in chambers, at Miami, Florida, this 15th day of April 2021.




  Fla. Dep’t of Corr., 793 F.3d 1261, 1266 (11th Cir. 2015) (per curiam) (“[N]o COA should issue
  where the claim is foreclosed by binding circuit precedent . . . .” (citation omitted)).
                                                5
